DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 20150249921 A1) in view of Itaya et al. (US 20180367993 A1).

Regarding claim 1, Lv teaches an operation method of a first communication node performing access control in a multi-hop based communication network (Lv, Fig. 1, MP/supplicant (i.e. third communication node),  father node authenticator MP (i.e. second communication node), MMP (i.e. first communication node),  AC (fourth communication node) and Par. 43), the operation method comprising: receiving a first message requesting authentication for a third communication node from a second communication node included in the communication network (Lv, Figs. 1 and and Pars. 49-50, father node receives an authentication request message initiated by the MP and transmits the authentication request message arrives (receives) at the MPP to AC), transmitting a second message requesting authentication for the third communication node to a fourth communication node performing an authentication procedure in the communication network (Lv, Figs. 1 and 5, and Pars. 50, 121, the AC (i.e. fourth communication node) judges whether the MP is allowed to access according to the authentication state of the MP and other capability information); receiving a third message from the fourth communication node (Lv, Figs. 1 and 5, and Pars. 100-101), the third message including information on a result of the authentication procedure for the third communication node (Lv, Fig. 5 and Pars. 100-103); and transmitting a fourth message including the information on the result of the authentication procedure to the second communication node (Lv, Figs. 1 and 5, and Pars. 100-103, authentication message replied by the AS is forwarded by the AC to the father node).
However, Lv fails to explicitly mention the authentication message forwarded by the AS/AC (i.e. fourth communication node) to the father node (i.e. second communication node) through the MMP (i.e. first communication node).
Nevertheless, Lv further teaches the MMP (i.e. first communication node) is next hop node to/from the father node (Lv, Fig. 1 and Par. 100).  Therefore, it is obvious the authentication message forwarded by the AS/AC (i.e. fourth communication node) to the father node (i.e. second communication node) through the MMP (i.e. first communication node).
Itaya is also incorporated here to show the evidence of the communication between the node that is next hop to the other node (Itaya, Figs. 3 and 7).
(Lee, Par. 3).

Regarding claim 4, the combination of Lv and Itaya teaches previous claim.  The combination further teaches the operation method according to claim 1, wherein the second communication node is a communication node for which an authentication procedure in the communication network has been completed in advance, and which is connected to the communication network (Lv, Figs. 1-2 and Par. 49).

Regarding claim 5, the combination of Lv and Itaya teaches previous claim.  The combination further teaches the operation method according to claim 1, wherein the third communication node is a new communication node transmitting a message requesting access to the communication network to the second communication node (Lv, Figs. 1-2 and Par. 45).  

Regarding claim 6, the combination of Lv and Itaya teaches previous claim.  The combination further teaches the operation method according to claim 1, wherein the fourth communication node is an authentication server for performing the authentication procedure for the third communication node in the communication network (Lv, Fig. 1-2 and Pars. 101-103 AC/AS (server)).

Regarding claim 7, method of claim 7 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (method) for the method of claim 7.

Regarding claim 9, the combination of Lv and Itaya teaches previous claim.  The combination further teaches the operation method according to claim 7, wherein the first communication node communicates with the third communication node based on a medium access control (MAC) level authentication protocol (Lv, Pars. 114-115).

Regarding claim 10, method of claim 10 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the method of claim 10.

Regarding claim 12, the combination of Lv and Itaya teaches previous claim.  The combination further teaches the operation method according to claim 7, wherein, in the determining, when the authentication for the second communication node is successful, the second communication node is determined to be allowed to access the communication network (Lv, Pars. 102-103, 108).

Regarding claim 13, the combination of Lv and Itaya teaches previous claim.  The combination further teaches the operation method according to claim 7, wherein, in the determining, when the authentication for the second communication node is not successful, the second communication node is determined to be not allowed to access the communication network (Lv, Pars. 102-103).


Regarding claim 14, method of claim 14 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (method) for the method of claim 14.

Regarding claim 18, the combination of Lv and Itaya teaches previous claim.  The combination further teaches the operation method according to claim 14, wherein the second message includes one of an indicator that allows the access to the communication network and an indicator that does not allow the access to the communication network (Lv, Pars. 102-103).




Claim 2-3, 8, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 20150249921 A1) in view of Itaya et al. (US 20180367993 A1) and in view of Lee et al. (US 20200058309 A1).

Regarding claim 2, the combination of Lv and Itaya teaches previous claim.
However, the combination fails to teach the operation method according to claim 1, wherein the first communication node is a primary trust head performing a plurality of functions for the authentication procedure in the communication network.  
Lee teaches such feature teach such feature (Lee, Fig. 9).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lee into the combination of Lv and Itaya in order to provide communication connection function between electronic devices (Lee, Par. 3).

Regarding claim 3, the combination of Lv and Itaya teaches previous claim.
However, the combination fails to teach the operation method according to claim 1, wherein the second communication node is a secondary trust head performing at least one preconfigured 
Lee teaches such feature teach such feature (Lee, Fig. 9).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lee into the combination of Lv and Itaya in order to provide communication connection function between electronic devices (Lee, Par. 3).

Regarding claim 8, method of claim 8 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the method of claim 8.

Regarding claim 11, method of claim 11 is performed by the apparatus of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the method of claim 11.

Regarding claim 15, method of claim 15 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the method of claim 15.

Regarding claim 17, the combination of Lv, Itaya and Lee teaches previous claim. The combination further teaches the operation method according to claim 15, wherein the wireless communication is a medium access control (MAC) level frame-by-frame communication performed in the communication network (Lv, Pars. 114-115).  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 20150249921 A1) in view of Itaya et al. (US 20180367993 A1) and in view of Patil et al. (US 20150350906 A1).

Regarding claim 16, the combination of Lv and Itaya teaches previous claim.
However, the combination fails to teach the operation method according to claim 14, wherein, in the discovering, a plurality of communication nodes located within a radius of a wireless communicable of the first communication node are attempted to be discovered.  
Patil teaches such feature teach such feature (Patil, Pars. 29-31).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Patil into the combination of Lv and Itaya in order to reduce a number of messages exchanged between devices to join the data link group (Patil, Par. 34).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/30/2021